Citation Nr: 0632605	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-25 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1981 to May 
1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board previously denied the appellant's claim of 
entitlement to service connection for PTSD in February 2005.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2006. the parties filed a joint motion for remand because the 
Board did not provide an adequate statement of reasons and 
bases to support its findings and conclusions regarding 
whether VA discharged its duty to assist.  In a June 2006 
order, the Court granted the parties' joint motion for 
remand, vacating the Board's February 2005 decision and 
remanding the case for readjudication in compliance with the 
terms of the joint motion.  

The Board notes that the appellant's April 2003 application 
for benefits included a service connection claim for a 
nervous breakdown in addition to a PTSD claim.  As this claim 
has not been adjudicated by the RO, it is referred to the RO 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c).  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  

The competent evidence of record includes a September 1996 
decision by the Social Security Administration (SSA) that 
denied the veteran's application for Period of Disability, 
Disability Insurance Benefits, and Supplemental Security 
Income.  This decision discusses several potentially relevant 
VA and private medical reports, including an October 1993 
psychiatric evaluation from a state mental health center in 
which the veteran is diagnosed with PTSD.  Upon request, the 
SSA was unable to locate the veteran's records folder.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA also has a 
heightened duty to assist the claimant in the development of 
evidence relevant to the claim.  

The veteran's claim has not been sufficiently developed to 
enable the Board to determine whether the veteran suffered an 
event, injury, or disease in service.  The appellant contends 
that he suffered a nervous breakdown when a snake was thrown 
down his shirt in basic training.  Thus far, the competent 
evidence of record has not established the occurrence of this 
event.  

The Board has an enhanced duty to assist the appellant with 
the development of his claim for service connection for PTSD 
as a result of a personal assault.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21-1MR (M21-1MR), Part IV, regarding 
personal assault.  M21-1MR notes that personal assault is an 
event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, stalking, and harassment.  M21-
1MR, Part IV, Subpart ii, 1.D.17.a.  M21-1MR identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.  

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3); see Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in post-traumatic stress disorder personal 
assault cases).  

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the appellant's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In the case at hand, the PTSD Questionnaire that was sent to 
the appellant was not specific to the development of a 
personal assault claim.  Specifically, it did not notify the 
appellant of the alternative forms of evidence that may be 
submitted to substantiate this claim.  Nor has VA requested 
personnel records or undertaken further attempts to verify 
the appellant's reported stressor.  Therefore, a remand is 
warranted to provide the appellant a letter that advises him 
as required by 38 C.F.R.  § 3.304(f)(3) and to allow them the 
opportunity to furnish this type of evidence or to advise VA 
of potential sources of such evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Proper notice must also 
comply with the special provisions of VA 
Adjudication Procedure Manual M21-1MR, 
Part IV, regarding personal assault, 
including notification of the alternative 
sources of evidence the appellant may 
submit or evidence of behavioral changes 
that may support his claim. 

2.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant for the 
release of any private medical records, 
the RO should obtain these records and 
associate them with the file.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request the veteran's service personnel 
records.  

4.  The RO should then attempt to verify 
the claimed stressors, to include 
consultation with the United States Armed 
and Joint Services Records Research Center 
(JSRRC), if appropriate.  

5.  If, and only if, the RO obtains 
evidence to corroborate an in-service 
stressor, the RO should make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
psychiatric disorder, including PTSD, that 
he may have.  The claims folder must be 
made available to the examiner for review 
and all necessary testing should be 
accomplished.  The clinical history and 
all pertinent psychiatric pathology should 
be noted in the report of the examination.  

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors were 
used as the basis for the diagnosis, 
whether the stressors found to be 
established by the record were sufficient 
to produce a diagnosis of PTSD, and 
whether there is a link between current 
symptomatology and any in-service stressor 
found to be established by the record.  
The examiner should opine whether it is at 
least as likely as not that any current 
psychiatric disorder, including PTSD, had 
its onset during the appellant's active 
service.

6.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



